                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 18-93- BLG-DLC
                      Plaintiff,

        vs.                                         ORDER

  CRAIG THOMAS MURNION,

                      Defendant.

      Before the Court is the United States' Unopposed Motion for Dismissal of

Forfeiture Proceedings (Doc. 29). The United States advises the Court that

forfeiture in this case has been completed administratively. Accordingly,

      IT IS ORDERED that the United States' Motion (Doc. 29) is GRANTED

and the forfeiture action in this case is DISMISSED WITH PREJUDICE.

      DATED this 1,~ day of April, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                       -1 -
